DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 5 have been examined and are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over US Patent Application Publication No. 2009/0276771 to Nickolov et al. (hereinafter Nickolov).

Claim 1, Nickolov discloses (¶40) methods, systems, and computer program products relating to a global utility computing service which combine multiple virtualized utility computing grids into a highly available computing cloud to run a variety of distributed applications, and it includes:
software platform comprises a multi-sided, resource-sharing software platform; Nickolov discloses a software implementation (¶81) of a virtual globally distributed computing system Cloudware that combines multiple virtualized computing grids (¶40) to distribute and share applications and 
 within which participants both offer and receive tangible and intangible resources to and from a plurality of predefined connections; Nickolov discloses (¶44) exchange systems between providers and subscribers for renting or leasing computing resources, i.e. tangible resources, provided over a computing network for a fees/price (¶156), or by exchanging the expertise, i.e. intangible resources, through ready to use architectures, designs, predefined application templates and connections (¶349, ¶1793, ¶1841).

Claim 2, Nickolov discloses all the elements of claim 1. Further, it discloses:
wherein said collaborative software platform further comprises a plurality of system-defined parameters for the sharing of resources through intermediaries; Nickolov discloses (¶2015) multi-user collaboration in a virtualized application editing environment, where the user devices that are in communication with each other may communicate directly or indirectly through one or more intermediaries (¶49). The Cloudware System allocates, operates and adjusts the resources based on various rules, policies, parameters, conditions, events, and/or other criteria (¶1773).

Claim 3, Nickolov discloses all the elements of claim 1. Further, it discloses:
wherein said collaborative software platform further comprises a system quantifying resource strength; Nickolov discloses (¶386) the scheduler determines where an application may be placed based on account preferences, user location, application configuration, resource settings, data center/grid capabilities and available/spare capacity (i.e. quantifying the resource strength). 

Claim 4, Nickolov discloses all the elements of claim 1. Further, it discloses:
wherein said collaborative software platform further comprises a network monitoring system used to support engagement and development activities within a sponsored group; Nickolov discloses (¶353) the system provides runtime support for deploying, executing, monitoring and managing (¶2015) multi-user collaboration applications in a virtualized application editing environment (i.e. engagement activities within a group). Cloudware System monitor, track, analyze, and process various types of operational and/or configuration information relating to instances of virtual appliances and/or applications across the data centers of the Cloudware network (¶560).

Claim 5, Nickolov discloses all the elements of claim 1. Further, it discloses:
wherein said collaborative software platform further comprises at least one or more of a plurality of resources, owners, recipients and brokers; Nickolov discloses (¶44) exchange systems for renting or leasing computing resources over a computing network, between a plurality of computing resource providers and computing resource subscribers of a computing network (¶44).
an associated data processor disposed in communication with the collaborative software platform so that the greatest possible number of contacts, resources, analytics and management tools are available to an operator, said operator being enabled to select from such features in a collaborative environment to an extent preselected in the platform definition; Nickolov discloses system with processor (¶87, ¶353) performing packet communications, monitoring controls and management (¶2015) of multi-user collaboration applications in a virtualized application editing environment. Cloudware bring a global repository of appliances and applications to customers through accessible catalogs (¶988), and publishes both appliances and application templates (i.e. preselected platform definitions).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner - Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456